Case 9:18-bk-00841-FMD   Doc 196-2   Filed 03/08/19   Page 1 of 3



                         EXHIBIT B
           Case 9:18-bk-00841-FMD     Doc 196-2       Filed 03/08/19   Page 2 of 3



                      EXHIBIT B – Allowed Non Insider Creditors
Creditor                      Claim              Filed Claim                   Per
                              Scheduled          Amount                        Tiffanie

Allied Portables                  $2,916.88                                    Y

Banks Engineering                $15,664.83                                    Y

Blanchard Communications          $2,482.00                                    Y

BroadSky Networks                   $299.95                                    Y

CIT                               $2,219.25            $9,606.70               Leased
                                                                               copier -
                                                                               Reject

Core Cashless                    $42,165.83                                    Y

Creative Modular Buildings,      $18,736.00           $18,736.00               Y but may
Inc.                                                                           have made
                                                                               paid
                                                                               $1,000

Dex Imaging                         $255.26                                    Y

Environmental Concrete &         $20,000.00                                    Y
Materials

Fiber Solutions                  $44,105.65                                    Y

Fusion Network Billing            $8,443.31                                    Y

                                                                               Y
Gerard A. McHale                 $78,000.00

Goldman, Tiseo & Sturges          $1,134.00                                    Y

Helena Chemical Co.               $4,911.53                                    Y

Herc Rental Equipment            $61,211.13           $85,410.80               Y

Imperial Services                 $2,600.00                                    ??

Paradise Creative Group                   0.00                                 Not
                                                                               working
         Case 9:18-bk-00841-FMD   Doc 196-2    Filed 03/08/19   Page 3 of 3



                                                                        with them
                                                                        – no
                                                                        balance.-
                                                                        file
                                                                        objection
                                                                        to
                                                                        scheduled
                                                                        claim.

 Paul Polakoff Electric      $30,189.00                                 Y

 Presidio Network            $47,330.84                                 Y

 Riley Group Direct           $6,722.21         $6,722.21               Y

 Southwest Engineering &      $4,875.00                                 Y
 Design

 Super Caps                   $5,295.00                                 Y

 Waste Management             $1,051.49          $532.24                Y

 Total Claims               $400,609.16       $121,007.95


Total Owed $400,609.16
